Citation Nr: 1033308	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-07 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
status-post repair of the anterior cruciate ligament and meniscal 
tear of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for 
left knee arthritis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1985 to April 2007.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's status-post repair of the anterior cruciate 
ligament and meniscal tear of the right knee has been manifested 
by some limitation of flexion with pain, but objective evidence 
of flexion limited to 30 degrees, extension limited to 15 
degrees, recurrent subluxation, or instability is not 
demonstrated.

2.  The Veteran's left knee arthritis has been manifested by some 
limitation of flexion with pain, but objective evidence of 
flexion limited to 30 degrees, extension limited to 15 degrees, 
recurrent subluxation, or instability is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's status-post repair of the anterior cruciate 
ligament and meniscal tear of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 
(2009).

2.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's left knee arthritis are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that in August 2008 the Veteran expressed 
disagreement with the January 2008 decision that granted him 
service connection for his knee disabilities.  As such, the 
Veteran has appealed the initial evaluations assigned and the 
severity of his disabilities are to be considered during the 
entire period from the initial assignments of the disability 
ratings (May 1, 2007) to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran's left knee disability has been assigned a 10 percent 
evaluation under DCs 5003-5260.  The Veteran's right knee 
disability has been assigned a 10 percent evaluation under DCs 
5010-5260.  

DC 5010 is the code for arthritis due to trauma substantiated by 
X-ray findings.  DC 5010 refers the rater to DC 5003, the code 
for degenerative arthritis.  DC 5003 does not allow for a rating 
in excess of 10 percent unless two or more joints or joint groups 
are involved, but does provide for ratings based on limitation of 
motion.  There are two applicable DCs in this regard, DC 5260 for 
limitation of flexion, and DC 5261 for limitation of extension.  
DC 5260 provides that a 10 percent rating is warranted where 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted where flexion is limited to 30 degrees.  Under DC 5261, 
a 10 percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A Veteran may potentially qualify to 
receive separate ratings for limitation of flexion and limitation 
of extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning 
an evaluation for degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as important 
as limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Board finds the Veteran's knee disabilities are not shown to 
produce a limitation of either flexion or extension of sufficient 
severity to warrant ratings higher than 10 percent.  At a January 
2008 VA examination, the Veteran's right knee displayed flexion 
to 136 degrees (normal is 140 degrees) and extension to 0 degrees 
(normal is 0 degrees).  His left knee displayed flexion to 137 
degrees and extension to 0 degrees.  Measurements of the knees 
were not taken at the Veteran's May 2007 VA examination.  The VA 
outpatient treatment records do not display contrary findings.  
Thus, the evidence does not indicate that higher ratings are 
justified when using actual ranges of motion in either flexion or 
extension.

The Board has noted that a "claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating under 
DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The 
Board does not find this to be the case here.  The January 2008 
measurements included consideration of the Veteran's pain and 
limitation of motion following repetitive use.  Therefore, the 
evidence does not warrant evaluations in excess of 10 percent, as 
the Veteran's ranges of motion, even considering pain, were not 
so limited as to warrant evaluations in excess of 10 percent, 
either for extension or for flexion.  

The Board further notes that since the Veteran's limitation of 
flexion is not compensable, it his arthritis that provides the 
basis for his current compensable ratings, and that to compensate 
him, as his representative requests, for both limitation of 
flexion and arthritis would, based on the evidence of record, 
constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2009).  

In addition, separate compensable ratings may sometimes be 
assigned for a knee disorder if there is both instability under 
DC 5257, and arthritis which causes limitation of motion under 
DCs 5260 or 5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997), VA's General Counsel stated that when a knee 
disorder is rated under DC 5257 and a Veteran also has limitation 
of knee motion which at least meets the criteria for a 0 percent 
evaluation under DC 5260 or 5261, separate evaluations may be 
assigned.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating 
is warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment, and 30 
percent is assigned for severe impairment.

In this case the Veteran does not meet the criteria for a 
noncompensable (0 percent) evaluation under DC 5260 or DC 5261 
for his knees.  The Veteran submitted an October 2008 disability 
parking permit application that indicates the Veteran cannot walk 
without the use of, or assistance from a brace, crutch, cane, 
another person, prosthetic device, wheelchair, or other assistive 
device.  However, the May 2007 and September 2008 VA examiners 
found that the Veteran does not have instability or subluxation 
of either knee.  As such, separate ratings for knee instability 
are not warranted under DC 5257.

The remainder of the DCs pertaining to the knee and leg also do 
not justify a rating in excess of 10 percent.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knees.  The 
existence of ankylosis is not supported by the Veteran's ranges 
of motion.  DC 5258 is applicable where there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking" pain 
and effusion into the joint.  There has been no finding of 
dislocated, semilunar cartilage in either knee in the medical 
evidence, including in X-rays from May 2007 and June 2007.  DC 
5259 is not applicable because it does not allow ratings in 
excess of 10 percent.  DC 5262 has not been raised by the medical 
evidence, including the X-rays listed above, and DC 5263 also 
does not provide for a rating in excess of 10 percent.

In sum, the evidence of record shows that the manifestations of 
the Veteran's knee disabilities have been consistent for rating 
purposes throughout the appeal period. The Board finds that the 
10 percent ratings currently assigned adequately compensate the 
Veteran for the level of disability caused by his knee 
disabilities.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in May 2007 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, and an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The letter also provided the 
Veteran with information concerning the evaluations and effective 
dates that could be assigned should service connection be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  He has been afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.







ORDER

An initial disability rating in excess of 10 percent for the 
Veteran's status-post repair of the anterior cruciate ligament 
and meniscal tear of the right knee is denied.

An initial disability rating in excess of 10 percent for the 
Veteran's left knee arthritis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


